Citation Nr: 9936103	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-45 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The appellant had active naval service from September 1956 to 
August 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Oakland Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant's initial claim for disability compensation 
benefits on VA Form 21-526 received in August 1993 also 
included a claim for VA nonservice-connected disability 
pension benefits, in connection with which he reported 
monthly income from Social Security benefits of $846, and an 
additional $1,500 per month from his wife's earnings.  A 
notation on the claim form correctly indicates that this 
level of income exceeds the income limitation for pension 
benefits at that time; however, the record currently before 
the Board does not reflect any notification sent to the 
appellant of this determination.  It may well be that he was 
notified of this adverse determination since he has never 
since mentioned this claim for pension benefits or asserted 
another such claim; however, the claims file does not reflect 
this fact.  Accordingly, this matter is referred to the 
attention of the RO for appropriate further action.  


FINDING OF FACT

The claim seeking service connection for bilateral varicose 
veins is plausible.  


CONCLUSION OF LAW

The claim seeking service connection for bilateral varicose 
veins is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In addition, a claimant is obliged to present evidence of a 
well-grounded claim, i.e., a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a 
well-grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well grounded, then no duty to assist the 
claimant in the development of that claim attaches to VA.  
38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the present case, the appellant claims that, in December 
1959, he was thrown across the deck in rough weather and 
injured both of his legs.  The front of both legs, especially 
the shin area, was allegedly lacerated and bleeding as a 
result of this injury, and bruising of each shin was evident 
for a considerable time after the leg wounds had been cleaned 
and wrapped by service medical personnel (see December 1994 
Transcript, pp. 3-4).  The appellant believes that this 
injury in service compromised his circulation and caused the 
later development of varicose veins in both legs, even in 
areas not directly injured (see Transcript, p. 1).  

On the other hand, while the service medical records reflect 
this specific incident, they only describe a laceration to 
the right buttock and treatments for a painful back.  The 
appellant has been unable to explain this strange discrepancy 
between his recollections and the contemporary medical 
records (see Transcript, p. 5).  Likewise, no varicose veins 
were found or reported on the appellant's discharge physical 
examination in August 1960, and, according to the appellant, 
no problems were apparent with his legs until about 5-6 years 
after his discharge from service (see Transcript, pp. 5, 6).  
It is not disputed that the appellant currently has severe 
varicose veins in both lower legs, especially in the calf 
area, ankles and feet, as noted on a VA examinations in 
December 1993 and in September 1997.  

On the latest VA examination of the appellant, in September 
1997, the examining physician reported, after allegedly 
reviewing the claims file, that the appellant had suffered 
from bilateral varicose veins since the 1950s, in service.  
Unfortunately, this examiner did not specifically refer to 
any entry or entries in the service medical records as the 
factual basis for this statement.  A Review Board physician 
at the RO, who reviewed the file in March 1999, could find no 
entry in the service medical records or other evidence of 
record which would justify such a statement, and the Board's 
own review of the evidence has also failed to disclose a 
factual basis for this statement by the September 1997 VA 
examiner.  As reported above, the report of the appellant's 
discharge physical examination in August 1960 indicates that 
no varicose veins were present at that time.  

Nevertheless, this medical statement appears to be sufficient 
to render the claim well-grounded under 38 U.S.C.A. § 5107(a) 
in view of the presumption of credibility which attaches to 
it solely for this purpose.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).  Determinations regarding the weight and 
credibility of evidence are inapplicable at the well-grounded 
stage of adjudication.  Wandel v. West, 11  Vet. App. 200, 
206 (1998).  In this connection, the Board also notes that a 
private vascular surgeon (in December 1994) and a VA 
rheumatologist (in October 1993 and in August 1994) both 
reported that external injuries to the legs, such as the 
appellant has described, can lead to varicose veins over 
time, although neither physician was willing to state that 
this is what happened in this case.  Likewise, a VA 
outpatient treatment report dating from May 5, 1998 reflects 
a clinical assessment of "Venus [sic] ulcers, from crush 
injury in the 50s in the Navy," but this appears to be more 
clearly a case of the medical professional transcribing the 
appellant's version of his medical history, rather than a 
bona fide medical opinion as to the etiology of his current 
circulatory problems.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

In summary, the Board has determined that the aforementioned 
evidence is sufficient to establish that the claim seeking 
service connection for bilateral varicose veins is at least 
plausible and therefore well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  


ORDER

The claim is found to be well grounded.  To this extent, the 
appeal is allowed.  


REMAND

As noted above, the well-groundedness of this claim has been 
established.  Nevertheless, the Board still has reservations 
concerning the probative weight and credibility to be 
attributed to the September 1997 VA examination report, 
particularly to the statement therein that the appellant has 
experienced varicose veins since the 1950s, in service.  
Further clarification of this matter is required, together 
with (in view of VA's duty to assist in the development of 
the evidence in a well-grounded claim under 38 U.S.C.A. 
§ 5107(b)) a definitive medical opinion on the merits of this 
claim.  

It is also noted that the appellant has moved from his last 
known address of record without informing the RO or the U.S. 
Postal Service of his forwarding address.  Normally, it is 
the duty of a claimant to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden upon 
VA to take extraordinary measures to find him.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, since this 
appeal must be returned to the RO for other reasons, an 
inquiry to the local office of the appellant's representative 
for current information as to his present location, if 
available, is encouraged as appropriate in this case.  

Finally, it is also noted that the current record reflects VA 
medical records pertaining to the appellant's treatment at VA 
facilities only from 1990 to the present, although the 
appellant has alleged that he first sought treatment at VA 
facilities in 1980-81 (see Transcript, p. 8).  It appears 
that the VA Medical Center (MC) in Palo Alto has indicated 
that it has no medical records pertaining to the appellant 
dating from earlier than 1990 (see letter to the RO received 
in May 1998); however, the appellant indicated that his 
earlier VA treatment was received at the VA facility in 
Livermore (Transcript, p. 8).  Further investigation by the 
RO is therefore required.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should ask the appellant's 
representative if they have any 
information as to his current 
whereabouts.  The response should be 
incorporated into the claims file.  

2.  The RO should also make a special 
search for any additional VA treatment 
records pertaining to the appellant, 
especially records from the VA facility 
in Livermore dating from 1980-81 and 
subsequently.  Copies of all such medical 
treatment records should be incorporated 
in the claims file.  If no further VA 
medical records pertaining to the 
appellant can be found, this fact must be 
clearly documented in the claims file.  

3.  The RO should next refer the entire 
claims file to P.D. Levin, M.D., the 
physician who examined the appellant at 
the Palo Alto VAMC in September 1997, if 
he is still available.  Dr. Levin should 
be requested to clarify for the Board the 
factual basis for his statement on that 
examination that the appellant had 
suffered from varicose veins since the 
1950s, when he was on active duty.  
Specific reference to the relevant entry 
or entries in the service medical records 
or other evidence of record would be most 
helpful to the Board.  If, on the other 
hand, Dr. Levin was merely reporting the 
appellant's own statements concerning the 
origin of his varicose veins, he should 
make that fact clear for the Board's 
guidance in evaluating the merits of this 
claim.  

4.  Next, the RO should refer the entire 
claims file to another VA physician with 
appropriate qualifications in order to 
obtain a comprehensive medical opinion 
(based on review of the relevant medical 
evidence in the claims file) concerning 
the etiology of the appellant's varicose 
veins, together with an explanation of 
the reasons and bases for that medical 
opinion.  

5.  Finally, the RO should readjudicate 
the claim seeking service connection for 
bilateral varicose veins.  

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



